Citation Nr: 0944972	
Decision Date: 11/25/09    Archive Date: 12/04/09

DOCKET NO.  08-28 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.	Entitlement to service connection for tinnitus.

2.	Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1969 to November 
1970.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a February 2008 rating decision of the 
Reno, Nevada, Department of Veterans Affairs (VA) Regional 
Office (RO).

The Veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in March 2009.  A transcript 
of the hearing is associated with the claims file.  During 
the hearing, he submitted additional evidence with a waiver 
of initial RO consideration.  See 38 C.F.R. § 20.1304 (2009).


FINDINGS OF FACT

1.	Competent lay evidence shows a continuity of 
symptomatology for tinnitus beginning in service.

2.	Competent medical evidence does not show that the 
Veteran's bilateral hearing loss is causally related to 
his military service.


CONCLUSIONS OF LAW

1.	Tinnitus was incurred in service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2009).

2.	Bilateral hearing loss was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.309, 3.385 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126, was signed 
into law on November 9, 2000.  Implementing regulations were 
created, codified at 38 C.F.R. §§ 3.102, 3.159 and 3.326.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant about the information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1).  This notice requirement applies to all five 
elements of a service connection claim, including the degree 
of disability and effective date of an award.  Dingess v. 
Nicholson, 19 Vet. App. 473, 484 (2006).  This notice must be 
provided prior to the initial decision on a claim for VA 
benefits.  Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Prior to the initial adjudication of his claim, the Veteran 
was provided VCAA notice in a January 2008 letter.  This 
letter informed the Veteran of the types of evidence not of 
record needed to substantiate his claims, the division of 
responsibility between the Veteran and VA for obtaining the 
required evidence, and how the disability ratings and 
effective dates are assigned.

The Board is not aware of the existence of additional 
relevant evidence in connection with the Veteran's claims 
that VA has not sought.  Service treatment records, private 
treatment records, VA medical examination results, and 
statements of the Veteran and his representatives have been 
associated with the record.  The Veteran has been accorded 
ample opportunity to present evidence and argument in support 
of his appeal.  The Board finds that VA has obtained, or made 
reasonable efforts to obtain, all evidence that might be 
relevant to the issues on appeal, and that VA has satisfied 
the duty to assist.

Service Connection - Generally

In general, service connection may be granted for disability 
resulting from a disease or an injury incurred or aggravated 
by active military service.  38 U.S.C.A §§ 1110, 1131; 38 
C.F.R. § 3.303(a).  If an organic disease of the nervous 
system, including a disability manifested by sensorineural 
hearing loss, is manifested to a degree of 10 percent within 
one year after separation from service, the disorder may be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In order to establish direct service connection for the 
claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical or, in certain circumstances, 
lay evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Tinnitus Claim

The Court has held that symptoms of tinnitus are capable of 
lay observation rendering a claimant competent to speak as to 
continuity of symptomatology.  See Charles v. Principi, 16 
Vet. App. 370 (2002).  Likewise a lay person is competent to 
testify in regard to the onset and continuity of 
symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. 
Derwinski, 1 Vet. App. 466 (1991).  

In this case, the Veteran's service treatment records do not 
indicate any complaint or diagnosis of tinnitus.  The Veteran 
received treatment from Dr. E.H. in March 1990 and again from 
May 1997 to January 2003.  Records from March 1990 note that 
the Veteran attributed his tinnitus to shooting without ear 
protection 18 years prior.  The record states that the 
Veteran had constant high-pitched tinnitus since 1972 with 
the left ear more pronounced than the right.  The later 
treatment records, including the July 1997 audiologic 
evaluation and treatment records from that month, note 
constant bilateral tinnitus.

The Veteran underwent a VA audiological examination in 
conjunction with this claim in February 2008.  At that time, 
he reported tinnitus with its onset during his military 
service.  Based on that, the VA examiner opined that it was 
"least as likely as not (less than 50/50 probability) caused 
by or the result of military service."  Thus, there is some 
confusion as to the examiner's opinion is positive or 
negative based on the inclusion of the contradictory parens.  
When taken in the context of the rest of the opinion, which 
notes the conceded in-service combat noise exposure and his 
previous onset estimate of approximately 1972, which is 
within two years of his separation from military service, and 
affording the Veteran the benefit of the doubt, the Board 
finds that the plain reading of this opinion is a positive 
medical nexus between the Veteran's current tinnitus and his 
military service. 

The Board also acknowledges Dr. A.Z.'s August 2008 addendum 
to his July 2008 letter that asserts that the Veteran's 
tinnitus is due to his hearing loss, which remains non-
service connected, as discussed below.  As a claim for 
secondary service connection requires an underlying service 
connected disability, which is not present in this case, and 
as the Board has already found in favor of direct service 
connection for tinnitus, the opinion in this letter is 
extraneous.

After reviewing all the evidence of record, the Board finds 
that the preponderance of the medical and lay evidence is in 
favor of service connection for the Veteran's tinnitus.  The 
benefit sought on appeal is accordingly allowed.



Hearing Loss Claim

As an initial matter, the Board notes that the private 
medical records of various doctors from March 1990, May 1997, 
July 1997, January 1998, January 1999, January 2003, July 
2003, August 2003, and November 2003 include audiometric 
findings of pure tone threshold levels in graphic instead of 
numeric form.  The Board is precluded from applying these 
graphic results to the criteria of 38 C.F.R. § 3.385 in order 
to determine the existence or severity of the Veteran's 
hearing loss.  See Kelly v. Brown, 7 Vet. App. 471 (1995) 
(holding that neither the Board nor the RO may interpret 
graphical representations of audiometric data).

The Veteran underwent a VA audiological examination in 
conjunction with this claim in February 2008.  At that time, 
pure tone threshold levels were:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
50
60
55
60
LEFT
15
15
25
40
60

Speech recognition was 88 percent in the right ear and 96 
percent in the left ear.  The VA audiological examiner 
addressed the functional effect of the Veteran's hearing loss 
by noting that he experienced the greatest degree of 
difficulty when communicating in noise, trying to hear 
children's voices, and watching television.  See Martinak v. 
Nicholson, 21 Vet. App. 447, 454-55 (2007).  The Board notes 
that the threshold for normal hearing is from 0 to 20 
decibels, with higher threshold levels indicate some degree 
of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).  
For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz, in ISO units, is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.  Thus, the Veteran 
is found to have a current bilateral hearing loss disability.

The Veteran's service treatment records do not show hearing 
loss while in service.  At the time of his separation 
examination in November 1970, the Veteran's pure tone 
threshold levels were:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
10
20
LEFT
10
5
10
15
20

As these pure tone threshold levels are all 20 decibels or 
below, the Veteran's hearing at the time of separation was 
within normal limits.  See Hensley, 5 Vet. App. 155.  As 
noted above, the Board is legally prohibited from 
interpreting graphical audiometric results.  See Kelly, 7 
Vet. App. 471.  Thus, the Board is unable to interpret the 
March 1990 audiologic evaluation graph and instead defers to 
Dr. E.H.'s note from that date found elsewhere in the records 
that the results of the examination were within normal 
limits.  The later treatment records from Dr. E.H. from May 
1997 to January 2003 indicate that the Veteran's hearing 
fluctuated.  Records from May 1997 show that the Veteran 
underwent a MRI for "sudden right hearing loss," which 
found no evidence of acoustic neuroma.  In July 1997, Dr. 
E.H. diagnosed the Veteran with Meniere's disease and noted 
that the Veteran had a history of noise exposure as a shop 
teacher and through his home shop.  In his September 2002 
Hearing Evaluation Profile and Assessment of Communication 
Problems, the Veteran indicated that he noticed difficulty 
with his hearing approximately 10 years prior, which would be 
1992, two decades after the Veteran left service.  Thus, the 
evidence does not support a finding that the Veteran's 
bilateral hearing loss had its onset in service or within the 
one year presumptive period.

With regard to the alternate requirement of an in-service 
injury, the Board notes that the Veteran is a combat veteran, 
as evinced by his receipt of the Purple Heart and the Bronze 
Star Medal with "V" Device.  Based on his combat status, 
the Board accepts his assertions of noise exposure due to 
proximity to explosions and gun fire, without corroborating 
official records, as these assertions are consistent with the 
circumstances, conditions, or hardships of combat service.  
38 U.S.C.A. § 1154(b); Libertine v. Brown, 9 Vet. App. 521, 
524 (1996); Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 
1996).

With regard to the final requirement of a nexus between the 
Veteran's current hearing loss and his in-service noise 
exposure, the question presented here is essentially medical 
in nature.  The Board is prohibited from exercising its own 
independent judgment to resolve medical questions.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  However, 
the record on appeal contains medical opinions that have been 
submitted by the Veteran or obtained by the RO.  The February 
2008 VA examiner opined, following a review of the claims 
file, that the Veteran's hearing loss was not the result of 
in-service noise exposure.  In July 2008 and April 2009 
letters, the Veteran's private otolaryngologist, Dr. A.Z., 
conversely concluded that the Veteran's hearing loss was the 
result of his in-service noise exposure.  While acknowledging 
that the Veteran has been under the care of Dr. A.Z. since 
January 2003, the Board notes that the Court has expressly 
declined to adopt a rule that accords greater weight to the 
opinion of the Veteran's treating physician over a VA or 
other physician.  Winsett v. West, 11 Vet. App. 420 (1998); 
Chisem v. Brown, 4 Vet. App. 169, 176 (1993); Guerrieri v. 
Brown, 4 Vet. App. 467, 471-73 (1993).

Clearly, there is a conflict in the medical evidence 
regarding the etiology of the Veteran's hearing loss, 
specifically whether his military service is implicated.  By 
law, the Board is obligated under 38 U.S.C.A. § 7104(d) to 
analyze the credibility and probative value of all evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the Veteran.  See, e.g., Eddy 
v. Brown, 9 Vet. App. 52 (1996). 

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is 
based on the medical expert's personal examination 
of the patient, the physician's knowledge and skill 
in analyzing the data, and the medical conclusion 
that the physician reaches...  As is true with any 
piece of evidence, the credibility and weight to be 
attached to these opinions [are] within the 
province of the adjudicator... 

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
Board may appropriately favor the opinion of one competent 
medical authority over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).

After reviewing all the evidence of record, the Board finds 
that the preponderance of the medical evidence is against 
service connection for the Veteran's bilateral hearing loss.  
The Board notes the VA audiologist reviewed the medical 
records and claims file and provided a rationale for her 
opinion that this condition is unrelated to service.  The VA 
audiologist specifically cites the Veteran's audiometric test 
results at the time of separation, which show clinically 
normal hearing.  Although there was no hearing disability at 
the time of separation, the Board notes that pursuant to 38 
C.F.R. § 3.303(d), and the Court's holding in Hensley, 
service connection may still be established if it is shown 
that a current hearing loss is related to service.  The 
Veteran is not required to show that he met the criteria of 
38 C.F.R. § 3.385 at separation if he has a hearing loss 
otherwise shown to have begun in service.  See Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).  In this regard, the 
Board acknowledges, as above, the Veteran's combat noise 
exposure.  Despite this consideration, the VA examiner still 
opined that "hearing loss is not caused by or the result of 
military noise exposure, but is probably the result of 
occupational/recreational noise exposure, presbycusis, and 
Meneire's disease."

While the private otolaryngologist states that he also 
reviewed the Veteran's service treatment records and private 
treatment records, he refers to findings that are 
inconsistent with the records currently before the Board.  
Specifically, Dr. A.Z. refers to a 25 decibel loss at the 
3000 hertz level in the Veteran's left ear at the time of 
separation.  Based on the original separation examination 
contained in the claims file, the Veteran's pure tone 
threshold at that level was 15, as stated above.  To the 
extent that Dr. A.Z. argues in his July 2008 letter that 
"[i]t is abnormal for a 20-year-old male to have hearing 
loss any greater than 10 decibels in any frequency whatsoever 
unless he had had noise trauma," the Board refers again to 
the holding in Hensley, which found pure tone threshold 
levels of 20 decibels or below were within normal limits.  
See 5 Vet. App. 155.  Similarly, in his April 2009 letter, 
Dr. A.Z. attacks the VA examiner's opinion by stating that at 
the time of his first hearing test in 2003, the Veteran had 
no evidence of Meniere's disease and thus the Veteran's 
hearing loss recorded at that time cannot be attributed to 
Meniere's disease.  This is patently untrue and not supported 
by the evidence.  While Dr. A.Z. may have not reached a 
diagnosis of Meniere's disease at the time of the 2003 
hearing test, the private treatment records from Dr. E.H. 
show a diagnosis of Meniere's disease in July 1997, six years 
earlier.  As this physician has based his opinion at least in 
part on findings that are contradictory to the evidence of 
record, his opinion is found to be of little probative value.  
By contrast, the examination report and opinion of the VA 
audiologist more accurately track the evidence as it appears 
before the Board.

To the extent that the Veteran himself contends that his 
hearing loss is related to service, it is now well 
established that lay persons without medical training, such 
as the Veteran, are not competent to comment on medical 
matters such as the etiology of diseases.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. 
§ 3.159(a)(1) (competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions).  The Veteran's status as a combat 
veteran does not confer a presumption of a causal 
relationship between his disability and his military service.  
See Caluza v. Brown, 7 Vet. App. 498, 507 (1995).

The Board acknowledges the letter from the principal of the 
Veteran's school which noted the Veteran's consistent 
adherence to all classroom safety procedures, including the 
use of ear plugs, when teaching metal shop.  While this 
letter does rebut the VA audiologist's speculation that the 
cause of the Veteran's current hearing disability is probably 
the result of his occupational noise exposure, it does not 
affirmatively show that the underlying cause was his combat 
noise exposure and therefore does not rebut the crux of the 
opinion which is that the Veteran's current hearing loss is 
not due to his military service.

In short, for reasons expressed immediately above, the Board 
concludes that the weight of the evidence is against the 
Veteran's claim as to the element of medical nexus and the 
claim fails on that basis.

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the Veteran's claim for service connection for bilateral 
hearing loss.  The benefit sought on appeal is accordingly 
denied.


ORDER

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for hearing loss is denied.




____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


